EXHIBIT 10.1




CARRIAGE SERVICES, INC.     
2017 OMNIBUS INCENTIVE PLAN


“GOOD TO GREAT II SHAREHOLDER VALUE CREATION
PERFORMANCE AWARD AGREEMENT”


This Performance Award Agreement (this “Agreement”) is made and entered into as
of May 19, 2020 (the “Grant Date”) by and between Carriage Services, Inc.
(the “Company”) and _______________ (the “Employee”). Capitalized terms that are
used in this Agreement, but not defined herein, have the meanings ascribed to
them in the Company’s 2017 Omnibus Incentive Plan (the “Plan”).


1.Grant of Performance Award. Pursuant to the terms and conditions set forth in
the Plan and this Agreement, the Company hereby grants to the Employee a Stock
Award in the form of a Performance Award pursuant to which the Employee may earn
shares of the Company’s common stock (the “Award”). The target number of shares
of common stock subject to the Award is __________ shares (the “Target
Performance Shares”). Notwithstanding the foregoing and subject to the terms of
this Agreement, the aggregate number of shares of common stock that the Employee
actually earns pursuant to the Award (up to a maximum of _______% of the Target
Performance Shares) shall be calculated by the Company’s Compensation Committee
(the “Committee”) based upon the Payout definition as outlined in Exhibit I
attached hereto).


2.Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on the Grant Date and ending on December
31, 2024.


3.Performance Criteria.
(a)The performance criteria applicable to the Award are set forth on Exhibit I
attached hereto (the “Performance Criteria”), which exhibit is hereby
incorporated by reference. All determinations of whether the Performance
Criteria have been achieved (and, if applicable, the extent of any such
achievement), the number of shares of common stock actually earned by the
Employee, and all other matters related to this Section 3 shall be made by the
Committee in its sole discretion.
(b)Promptly following completion of the Performance Period (and no later than
sixty (60) days following the end of the Performance Period), the Committee
shall review and certify in writing, (i) whether, and to what extent, the
Performance Criteria for the Performance Period has been achieved, and (ii) the
number of shares of common stock that the Employee has earned, if any, subject
to compliance with the requirements of Section 4. Such certification shall be
final, conclusive and binding on the Employee, and on all other persons, to the
maximum extent permitted by law.


4.Vesting Date. The Award is subject to forfeiture until it vests. Except as
otherwise provided herein, the Award will vest and no longer be subject to
forfeiture on December 31, 2024 (the “Vesting Date”), pending certification by
the Committee of the achievement of the Performance Criteria in accordance with
Section 3(b) above, and subject to the Employee’s continuous employment with the
Company from the Grant Date through the date on which the Committee certifies
the achievement of the Performance Criteria. The number of Target Performance
Shares that vest and become payable under this Agreement


            1

--------------------------------------------------------------------------------

EXHIBIT 10.1




shall be determined by the Committee at the end of the Performance Period by
referencing the table included in Exhibit 1.


5.Settlement. Payment in respect of the Award earned for the Performance Period
shall be made in shares of common stock, which shares of common stock shall be
issued to the Employee within 60 days following the Vesting Date. The Company
shall (a) issue and deliver to the Employee the number of shares of common stock
earned by the Employee during the Performance Period, if any, as determined and
awarded by the Committee in accordance with the terms of this Agreement; and (b)
enter the Employee’s name on the books of the Company as the shareholder of
record with respect to the shares of common stock delivered to the Employee.
Such issuance and delivery shall be made in full satisfaction of the Award and
thereafter Employee shall have no further rights with respect to the Award or
this Agreement.


6.Termination of Employment. Except as otherwise expressly provided in this
Agreement, if the Employee’s continuous employment with the Company terminates
at any time before the Vesting Date, the Award shall be automatically forfeited
upon such termination of employment and neither the Company nor any Affiliate
shall have any further obligations to the Employee under this Agreement.


7.Corporate Change. In the event of a Corporate Change during the Performance
Period, notwithstanding anything in the Plan to the contrary, if Employee’s
employment with the Company is terminated without Cause or Good Reason, and a
Payout was earned in accordance with Exhibit 1 prior to Employee’s termination,
the Employee shall receive payment in settlement of the Award in an amount
equivalent to the value of such Award at the time of such settlement, which
amount shall be paid no later than sixty (60) days following the date of such
termination of employment.


8.Restrictions. Neither the Award nor any of the rights relating thereto may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Employee. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Award or the rights relating thereto
shall be wholly ineffective and, if any such attempt is made, the Award will be
forfeited by the Employee and all of the Employee’s rights to such Award shall
immediately terminate without any payment or consideration by the Company.


9.No Rights as Shareholder; No Dividend Equivalents. The Employee shall not have
any rights of a shareholder with respect to the shares of common stock
underlying the Award (including, without limitation, any right to receive
dividends or dividend equivalents) unless and until the Award vests and is
settled pursuant to this Agreement. Upon and following the settlement of the
Award, the Employee shall be the record owner of the shares of common stock
underlying the Award unless and until such shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a shareholder of the
Company (including voting rights).


10.No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer upon the Employee any right to continued employment. Further, nothing in
the Plan or this Agreement shall be construed to limit the discretion of the
Company to terminate the Employee’s employment at any time, with or without
Cause.


            2

--------------------------------------------------------------------------------

EXHIBIT 10.1




11.Adjustments. If any change is made to the Company’s outstanding common stock
or the capital structure of the Company, if required, the number of shares of
common stock subject to the Award shall be adjusted or terminated in any manner
as contemplated by Section 4.4 of the Plan.


12.Tax Withholding. Unless other arrangements have been made that are acceptable
to the Company, the Company and each of its Affiliates is authorized to deduct
or withhold from the Award, or cause to be deducted or withheld from any
compensation or other amount owing to the Employee, the amount (in cash, common
stock, other securities or property, or common stock that would otherwise be
issued pursuant to the Award) of any applicable taxes payable in respect of the
vesting and/or settlement of the Award and to take such other actions as may be
necessary in the opinion of the Company or any of its Affiliates to satisfy its
tax withholding obligations. Notwithstanding the foregoing, if the Employee is
subject to Rule 16b-3 at the time of vesting and/or settlement of the Award,
except as otherwise provided in any tax withholding policy or procedure adopted
by the Company, such tax withholding automatically shall be effected by the
Company or one of its Affiliates either by (i) withholding shares of common
stock otherwise deliverable to the Employee on the settlement of the Award or
(ii) requiring the Employee to tender a cash payment to the Company or such
Affiliate in an amount equal to the applicable taxes. In the event that shares
of common stock that would otherwise be delivered pursuant to the Award are used
to satisfy such withholding obligations, the number of shares that may be
withheld shall be limited to the number of shares that have a Fair Market Value,
on the date of withholding, equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such taxable
income; provided, however, that such withholding may be based on rates in excess
of the minimum statutory withholding rates if (A) the Committee (x) determines
that such withholding would not result in adverse accounting, tax or other
consequences to the Company (other than immaterial administrative, reporting or
similar consequences) and (y) authorizes such withholding at such greater rates
and (B) the Employee consents to such withholding at such greater rates.


13.Compliance with Applicable Laws. The issuance and transfer of shares of
common stock shall be subject to compliance by the Company and the Employee with
all applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
common stock may be listed. No shares of common stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.


14.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Employee under this Agreement shall be in writing and addressed
to the Employee at the Employee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.


15.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Texas without regard to conflict of law principles
thereof.


            3

--------------------------------------------------------------------------------

EXHIBIT 10.1




16.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Employee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Employee and the Company.


17.Award Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan, as it may be
amended from time to time, are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.


18.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon, and inure to the benefit of, the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Employee and the
Employee’s beneficiaries, executors, administrators and the person(s) to whom
the Award may be transferred by will or the laws of descent or distribution.


19.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.


20.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Award in this Agreement does not create any contractual right or other
right to receive any award in the future. Future awards, if any, will be at the
sole discretion of the Company. Any amendment, modification, or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of the Employee’s employment with the Company.


21.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby; provided, however, that the
terms of this Agreement shall not modify, and shall be subject to the terms and
conditions of, any employment and/or severance agreement between the Company and
it Affiliates and the Employee in effect as of the date a determination is to be
made under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.


22.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Award, prospectively or retroactively; provided, however, that no
such amendment shall adversely affect the Employee’s material rights under this
Agreement without the Employee’s consent.


23.Section 409A. Neither the Award nor any of the amounts that may be payable
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code and the Treasury
regulations and


            4

--------------------------------------------------------------------------------

EXHIBIT 10.1




other interpretive guidance issued thereunder (collectively, “Section 409A”).
Notwithstanding the foregoing, (a) the Company makes no representations that the
Award or any amounts payable under this Agreement are exempt from Section 409A
and in no event shall the Company or any of its Affiliates be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A and (b)
if any payment provided for under this Agreement would be subject to additional
taxes and interest under Section 409A if the Employee’s receipt of such payment
is not delayed in accordance with the requirements of Section 409A(a)(2)(B)(i)
of the Code, then such payment shall not be provided to the Employee (or the
Employee’s estate, if applicable) until the earlier of (i) the date of the
Employee’s death or (ii) the date that is six months after the date of the
Employee’s separation from service with the Company.
24.No Impact on Other Benefits. The value of the Award is not part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.


25.Acceptance. The Employee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Employee has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. The Employee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the Award or
disposition of the underlying shares and that the Employee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition. The
Employee acknowledges and agrees that none of the Board, the Committee, the
Company or any of their respective Affiliates have made any representation or
warranty as to the tax consequences to the Employee as a result of the receipt
of the Award or the vesting, settlement or disposition thereof.


26.Clawback. Notwithstanding any provision in this Agreement to the contrary,
this Award and all common stock issued hereunder shall be subject to any
applicable clawback policies or procedures adopted in accordance with the Plan.


27.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or pdf attachment to electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.


Signature Page Follows












            5

--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has executed this Agreement, effective
for all purposes as provided above.
CARRIAGE SERVICES, INC.


 
 
By:
 
 
Melvin C. Payne
 
Chairman of the Board and Chief Executive Officer



 
EMPLOYEE


 
 
 
 
 
 













    
















































            6

--------------------------------------------------------------------------------

EXHIBIT 10.1




EXHIBIT 1
PERFORMANCE CRITERIA


Definitions


As used herein, the following terms have the meanings set forth below:


“Company Stock Price Average” means any 20 consecutive day simple moving average
of the closing price of the Company’s common stock, as reported by the Reporting
Service, during the period of May 19, 2020-December 31, 2024.


“Reporting Service” means Bloomberg L.P. (or any other publicly available
reporting service that the Committee may designate from time to time).


Payout Determination


The “Payout” shall be determined by the performance of the Company’s common
stock during the Performance Period. If the Company Stock Price Average reaches
any of the Performance Tiers listed below, the Employee will be entitled to the
corresponding Payout, subject to Section 4 and other provisions of the
Agreement.


Performance Tiers
Tier 1
Tier 2
Tier 3
Tier 4
Tier 5
Company Stock Price Average
$35.78
$43.88
$53.39
$64.48
$77.34
Payout 
(in shares of Company common stock)
X
Y
Z
XX
YY





The Employee will only be entitled to the highest Payout achieved during the
Performance Period, regardless of the closing price of the Company’s common
stock on the Vesting Date, and may not receive multiple Payouts. By way of
example:


Example 1: The Company Stock Price Average reaches a high of $40 in the second
year of the Performance Period, before closing at $30 on the Vesting Date. The
Employee will be eligible to receive a Payout of X shares.


Example 2: The Company Stock Price Average reaches $55 in the second year of the
Performance Period, and then reaches $67 in the third year, before closing at
$50 on the Vesting Date. The Employee will be eligible to receive a Payout of XX
shares.    








            7